Citation Nr: 1213816	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-19 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file has since been transferred to the RO in Montgomery, Alabama.  The Veteran was afforded a Board hearing, held by the undersigned, in November 2011.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  In-service acoustic trauma has been conceded.

2.  Bilateral hearing loss is related to the Veteran's period of active service.

3.  Tinnitus is related to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or the result of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  

2.  Tinnitus was incurred in or the result of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claims for service connection for bilateral hearing loss and tinnitus are granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

In this case, the Veteran claimed that his current diagnoses of bilateral hearing loss and tinnitus are etiologically-related to his period of active service.  The Veteran's DD Form 214 indicates that his most significant duty assignment was with 548th Engineering Battalion.  Exposure to hazardous levels of in-service acoustic trauma, to include crane operation and truck driving, is conceded in this case (see Transcript, p. 5).  

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155 , indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of hearing loss or tinnitus, and the separation examination of March 1972 contained an audiogram which was negative for hearing loss per 38 C.F.R. § 3.385. 

Post-service, a March 2006 private medical report noted a complaint of bilateral hearing loss, as well as intermittent high-pitched tinnitus that began two years prior and seemed to be worsening.  He was diagnosed with tinnitus and suspected hearing loss.  An audiogram was indicative of bilateral hearing loss per 38 C.F.R. § 3.385.

He was afforded a VA examination in conjunction with his claims in September 2006.  At that time, it was noted that the Veteran was exposed to excessive in-service noise, to include rifle fire, trucks and construction equipment, and crane noise.  Post service, the Veteran worked for a railroad and installed flooring prior to a 24-year stint with the fire department.  He reported that he had his hearing tested initially in the early 2000's.  He also reported the presence of tinnitus for the prior three years, describing a bilateral, high-pitched ringing sound, hindering his sleep and concentration.

Objective testing again revealed bilateral hearing loss consistent with the criteria of 38 C.F.R. § 3.385.  He was diagnosed with bilateral mild to moderate high-frequency sensorineural hearing loss.  The examiner noted that the Veteran's pre-induction physical of April 1969 indicated a mild, high-frequency hearing loss in the left ear, with borderline normal hearing at 4000 Hz in the right.  It was further noted that his separation physical of March 1972 indicated hearing within normal limits, bilaterally.  The examiner pointed out that, since separation in 1972, there was no evidence of hearing loss.  As such, she opined that the Veteran's current hearing loss was not related to military noise exposure.  Also, as the Veteran reported that tinnitus began three years prior, roughly 31 years following separation, tinnitus was not related to his period of active service.

Since that time, several VA outpatient reports have listed "hearing loss" as an active medical problem.  An audiology report from January 2007 noted no significant change in hearing, though hearing aids were ordered.  Tinnitus was again noted at that time.

During the Veteran's November 2011 Board hearing, the Veteran testified as to in-service noise exposure, as well as his relatively minimal post-service noise exposure.  Though he worked with the fire department for 24 years, he stated that there was no real noise exposure there, aside from the fire trucks themselves.  See Transcript, p. 5.  When asked when hearing problems began, he testified that ringing in his years began during his time in Vietnam.  He further noted that he experienced hearing loss during his last year stationed at Fort Bragg, though he was not actually diagnosed with hearing loss until the early 2000's.  See Transcript, pp. 5-6.

Turning to lay evidence now of record, not considered by the VA examiner in this case, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).
Here, the Veteran is competent to report in-service symptomatology, such as decreased hearing and ringing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his military service is commensurate with his claims of in-service acoustic trauma.  Although the VA medical opinion of record was negative, such opinion it did not consider the factors enunciated in Hensley and Ledford, which specifically state that the absence of hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  Therefore, the Veteran's lay statements has been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for hearing loss and tinnitus.  

The Veteran's reports that he has experienced hearing loss and tinnitus since separation from service may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Further, although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current hearing loss and tinnitus diagnoses.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, the VA examiner found that the Veteran's disorders were not likely related to his military service.  However, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity - like service connection for diminishment of the sense of hearing in conjunction with the Hensley and Ledford precedents. 

Although the recent September 2006 VA examiner did not relate the Veteran's hearing loss and tinnitus to his in-service acoustic trauma, this examination report and opinion was deficient because it did not take into consideration the factors enunciated in the Hensley and Ledford precedents, which specifically state that the absence of hearing loss at the time of discharge from service does not preclude the possibility that subsequent hearing loss is related to service.  While VA could undertake additional development to clarify this point, based on the Veteran's recent assertions, the inherently subjective nature of audiological symptomatology, and his likely exposure to acoustic trauma in service, the Board affords the Veteran all reasonable and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted. 

The evidence in this case is so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the evidence of record is in relative equipoise, and the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus are granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


